DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for patent filed on 30 June 2019. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 101
the claimed invention lacks patentable utility.  Claims 8-14 recite computer-readable storage media. Although paragraph 0049 of the specification states that storage media excludes signal per se, however, paragraph 0050 covers a wider range of what storage media is, therefore, renders storage to too broad. Correction is requested by adding device such as “computer-readable storage device” or non-transitory such “non-transitory computer-readable storage media”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The claims will be rejected as best understood by the examiner. Clarification in regard to terms " escorted-admin, escorted access, escort operator " are necessary for a reasonable claim analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable overKeinsley et al. hereinafter Keinsley 20030154403.

As per claim 1,  Keinsley teaches an access management system for providing access (see fig 9, 12) to computing environments based on escorted-admin sessions (par 0089; session management), the system comprising: one or more processors (fig 1, user); and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to execute: receiving a request for access to a resource associated with a computing environment, wherein the request is associated with an external administrator, a service team, and a service team policy, wherein the service team policy is configurable to define rules for approving access to computing environments that require escorted access, wherein the rules indicate admin rights to resources of computing environments (see par 0524 and 0533, internal and external administrator);
 based on the request and the service team policy, approving access to the resource (par 503-504; granted access); based on approving access to the resource, identifying an escort operator for the external administrator (0503-0504); approving an escort-admin session between the escort operator and the external administrator(0524, 0533, 0504, 0515). Keinsley does not discuss an escort-admin session that comprises an escort operator context that limits the escort-admin session rights to the admin rights approved based on the service team policy for access to the resource. One skill artisan before the effective filing date of the invention would incorporate the limiting aspect between the escort-admin session’s rights to the admin rights approved based on the service team policy for access to the resource for security purposes.As per claim 2,  The system of claim 1, wherein approving access to the resource further comprises: requesting approval from the service team associated with the service team policy, wherein the service 
As per claim 11, Keinsley teaches the media of claim 8, wherein an access vector includes a tag indicating a type of access to customer data associated with the access vector (see fig 9, 18-19). 
As per claims 8-10 and 12-20, they computer-readable medium and computer implemented method of claims 1-7. Therefore, they are rejected under the same rationale.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
49.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454